SHEFFIELD, J., dissenting. I respectfully dissent. In a footnote the majority dismisses Stewart’s argument regarding his request for “additional benefits” by addressing a case relied on by Stewart, Spencer v. Stone Container Corp., 72 Ark.App. 450, 38 S.W.3d 909 (2001). In Spencer, the court of appeals stated that it is “axiomatic that when a claimant makes a proper request for a change of physician, she is seeking compensation benefits in addition to that which she has either been awarded or otherwise provided. Therefore, ... such a request can constitute a claim for additional compensation and toll the statute.” Spencer, 72 Ark.App. at 454, 38 S.W.3d at 911. In addressing the Spencer case, the majority cites Arkansas Code Annotated 11-9-702(e), a subsection that did not exist until the 1993 amendments and states that “[djocuments which do not specifically request additional benefits shall not be considered |1Ba claim for additional compensation.” Ark.Code Ann. § 11-9-702(c) (Repl.2002). Relying on this amendment, the majority states that the Spencer case is no longer instructive or controlling to the extent that Stewart relies on it for the statement that a request for a change of physician can constitute a claim for additional compensation. I do not disagree with the majority’s interpretation of the holding in Spencer. However, the majority also reflexively accepts the letter dated December 21, 2005, as a request for “additional benefits.” The December 21, 2005 letter was not a request for “additional benefits”; rather, it was a request for a modification of a previous compensation order granted on January 29, 2003. As we have previously stated in Lawhon Farm Services v. Brown, 335 Ark. 272, 984 S.W.2d 1 (1998), a case dealing with the interpretation of Arkansas Code Annotated section 11-9-527, The General Assembly is presumed to be familiar with this Court’s interpretations of its statutes, and if it disagrees it can amend the statutes.... Without such amendments, however, our interpretations of the statutes remain the law. Sawyer v. State, 327 Ark. 421, 938 S.W.2d 843 (1997). Although aware of our interpretation, the General Assembly made no change to § ll-9-527(c) in the 1993 amendments. Nor do we agree that § 11-9-1001 has annulled our decisions interpreting the statute. Section 11-9-1001 purports to annul decisions that are inconsistent with Act 796 [of 1993]. We do not regard our prior decisions as being inconsistent with Act 796 as they are interpretations of § 11 — 9— 527 that remain unchanged by that Act. Interpretation of statutes is the proper function of this Court. Lawhon, 335 Ark. at 281, 984 S.W.2d at 5. Thus, in Lawhon, our interpretation of § 11-9-527 was not annulled by the 1993 amendments as it was not inconsistent with Act 796. Similarly, the Spencer holding is not entirely annulled by the amendments of 1993, or 1999, with respect to an order granting a physician request being treated as a compensation order. |1BArkansas Glass Container argues that the request for a change of physician did not toll the statute of limitations and that this request did not preserve every other type of workers’ compensation benefit available. It is my opinion that the Commission erred in determining that Stewart’s request on December 21, 2005, was for “additional benefits.” His request was for a modification of the Commission’s order of January 29, 2003, granting a request to change physicians. Arkansas Code Annotated section 11 — 9— 713 states the following regarding modification of awards: (a) (1) Except where a joint petition settlement has been approved, the Workers’ Compensation Commission may review any compensation order, award, or decision. (2) This may be done at any time within six (6) months of termination of the compensation period fixed in the original compensation order or award, upon the commission’s own motion or upon the application of any party in interest, on the ground of a change in physical condition or upon proof of erroneous wage rate. (3) Upon the review, the commission may make an order or award terminating, continuing, decreasing, or increasing for the future the compensation previously awarded, subject to the maximum limits provided for in this chapter. (b) The review and subsequent order or award shall be made in accordance with the procedure prescribed in § 11-9-704. (c) No review shall affect any compensation paid pursuant to a prior order or award.... Ark.Code Ann. § ll-9-713(a)-(c) (Supp. 2009) (emphasis added). According to section ll-9-713(a)(2), the Commission may review an award on the ground of a change in the physical condition of a party. The Commission may continue, decrease, or increase an award under this statute. |l7In the case at hand, Stewart filed a request for “additional benefits” on December 21, 2005. This was after the court of appeals issued its mandate on December 7, 2005, and approximately three years after the January 29, 2008 order granting his request for a change of physician. The additional benefits included temporary disability and medical expenses as well as controversion and attorney fees. These claims arose out of the January 29, 2003 order granting a change in physician. After the request was granted, Stewart had the opportunity to determine the full extent of his injury. He was seen by various doctors and, based on the recommendation of Dr. Ricca, Stewart had the surgery indicated. As a result of the surgery, Stewart claimed in the letter dated March 2, 2006, that his symptoms had decreased. Because the extent of his injuries were not known as Stewart’s condition was changing, the full extent of his injuries could not have been determined until thoroughly investigated by a physician and, ultimately, treated to decrease the severity of the symptoms. Thus, the statute of limitations could not begin to run until the furnishing of these medical services was complete, which would have been after the condition had been thoroughly investigated by his attending physician. See Plante v. Tyson Foods, Inc., 319 Ark. 126, 890 S.W.2d 253 (1994). The December 21, 2005 claim was a modification of the original order granted on January 29, 2003, and the claim was filed in response to his deteriorating condition so that his doctor could investigate the full extent of his injury. pin making this decision I have relied upon the central purpose of the Workers’ Compensation Act of 1993 and its amendments as stated in section 11-9-1001 of the Arkansas Code: [T]he major and controlling purpose of workers’ compensation is to pay timely temporary and permanent disability benefits to all legitimately injured workers that suffer an injury or disease arising out of and in the course of their employment, to pay reasonable and necessary medical expenses resulting therefrom, and then to return the worker to the work force. Ark.Code Ann. § 11-9-1001 (Repl.2002). In keeping with the principles stated in the Arkansas Workers’ Compensation Act and relevant case law, I have determined that Stewart was a worker who legitimately suffered an injury that arose in the course of his employment. The extent of that injury was not fully known until it had been thoroughly investigated by his physician. I would, therefore, affirm the decision of the court of appeals and reverse the Commission’s decision denying Stewart’s claim for “additional benefits.” • HANNAH, C.J., and CORBIN, J., join.